EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey A. Wolfson on 8/11/22.

The application has been amended as follows: 


IN THE CLAIMS:

	51. (Currently Amended)  Please replace “confirm domain” in the second to last line with “process”.


Reasons for Allowance
Applicant’s arguments, see pg. 9-13, filed 6/2/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 26-53 has been withdrawn. 
The terminal disclaimer filed on 8/15/22 has been approved.  The double patenting rejection of claims 26-53 has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the amendment and arguments filed on 6/2/22 overcomes all outstanding rejections.  The concept of a “hold status” during domain name management is taught by the art (see cited art below) however the claims when considered as a whole distinguish over the art because of the specific manner in which the claims incorporate the “hold status”.  The prosecution history is clear so no additional reasons for allowance are necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waldron et al. US 2017/0093793 A1 discloses a method for verifying domain name registry operations (abstract, paragraph 7, Fig. 1) including using a “hold status” (paragraphs 59, 81).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975